Exhibit 10.26
 
Escalade, Incorporated
Stock Option Award Agreement – Directors
 
ESCALADE, INCORPORATED 2007 INCENTIVE PLAN
Stock Option Award Agreement
 
THIS STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) evidences the Stock
Option Award (the “Award”) granted by ESCALADE, INCORPORATED, an Indiana
corporation (the “Company”) to the Director (as defined below) as to the number
of Stock Options set forth below. This Award is made pursuant to the Escalade,
Incorporated 2007 Incentive Plan (the “Plan”).
 
Name of Director: _______________________ (“Director”)
 
Date of Grant: ____________________________ (“Grant Date”)
 
Number of Stock Options: __________________
 
Type of Stock Options: _____________________
 
Option Price per Share1: ___________________
 
Expiration of Stock Options: ________________
 
Vesting Schedule: Subject to the terms of the Plan and this Award, the Stock
Options will become first exercisable as follows:
 
Number of Stock Options
 
Vesting Date
         
_____________________
 
___________________
         
_____________________
 
___________________
         
_____________________
 
___________________
         
_____________________
 
___________________

 
Vesting Conditions: Except as provided in the Plan or in the attached Terms, the
Stock Options granted to you shall vest in accordance with the Vesting Schedule
set forth above provided that you are serving as a Director of the Company on
the applicable vesting date.
 
Stock Options: Each Stock Option is deemed to be the equivalent of one Share of
the Company’s common stock. Pending vesting of the Stock Options and the
exercise thereof and the issuance of the underlying Shares, you will not have
any of the rights of a stockholder with respect to the Shares subject to the
Stock Options. Accordingly, you will not have the right to vote such Shares or
receive dividends until exercise of the Stock Options and payment for the Shares
is made under this Award Agreement.

   

1 Option price must be at least equal to 100% of the Fair Market Value of the
Shares on the Grant Date (as defined in the Plan).

--------------------------------------------------------------------------------


Terms and Conditions of this Award: This Award is subject to, and governed by,
the provisions of the Plan and the Terms and Conditions of Stock Option Award
(the “Terms”) attached to this Award Agreement, all of which are incorporated
herein by reference. In the event of a conflict between the provisions of the
Plan and this Award or the Terms, the Plan shall control.
 
Defined Terms: Unless the context requires otherwise, terms used in this Award
Agreement and/or in the Terms shall have the same meaning as in the Plan.
 
Acceptance and Agreement: This Award has been granted to the Director in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Director. The Company and the Director agree to the
terms of this Award Agreement, to the attached Terms and to the provisions of
the Plan. The Director acknowledges receipt of a copy of the Terms and of the
Plan.
 
IN WITNESS WHEREOF, this Award Agreement has been executed by the Company and
the Director effective as of this __ day of _________, 20__.
 
DIRECTOR
   ESCALADE, INCORPORATED              
 
   
By:
    Name:          

 
2

--------------------------------------------------------------------------------


ESCALADE, INCORPORATED 2007 INCENTIVE PLAN
Terms and Conditions of Stock Option Award
 
1.            Termination of Service as a Director
 
(a)           Effect on Unvested Stock Options. In the event of the Director’s
termination of service as a director of the Company, other than as a result of
Retirement, death or Disability, the Stock Options that were not vested on the
date of such termination of employment shall be immediately forfeited. In the
event of the Director’s Retirement, death or Disability, any Stock Options not
yet vested shall continue to vest over the twelve months following such
Retirement, death or Disability. For purposes of this Agreement, “Retirement”
shall mean completion of service on the Company’s Board of Directors, and
“Disability” shall mean that the Director is unable to serve as a director by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. The Board may require such proof of Disability as
the Board in its sole and absolute discretion deems appropriate and the Board’s
determination as to whether the Director is disabled shall be final and binding
on all parties concerned.
 
(b)          Effect on Vested Stock Options. In the event of the Director’s
termination of service as a director of the Company, including as a result of
Retirement, death or Disability, the Stock Options that were vested on the date
of such termination of service shall remain exercisable until the sooner of the
expiration date or twelve months thereafter. Any Stock Options that vest
pursuant to Section 1(a) above following Retirement, death or Disability, may be
exercised following vesting until the sooner of the expiration date or twelve
months following the date of the Director’s Retirement, death or Disability.
 
2.            Change in Control
 
(a)           Vesting of Stock Options. In the event of a Change in Control of
the Company in which the successor company does not assume or substitute for the
Stock Options on substantially the same terms and conditions (which may include
payment in shares of the common stock of the successor company), all of such
Stock Options shall become fully vested, provided the Director is then serving
as a director of the Company. If the successor company in a Change in Control
does assume or substitute for the Stock Options on substantially the same terms
and conditions (which may include payment in shares of the common stock of the
successor company) and within 24 months thereafter the Director’s service as a
director of the Company or the successor company is terminated without Cause by
the Company or the successor company, all of such Stock Options shall become
fully vested.
 
(b)          Cause. For purposes of this Section “Cause” shall mean (i) the
conviction of the Director of, or plea of nolo contendere by the Director to, a
felony or misdemeanor involving moral turpitude; (ii) the indictment of the
Director for a felony or misdemeanor involving moral turpitude under the federal
securities laws; (iii) the willful misconduct or gross negligence by the
Director resulting in material harm to the Company; (iv) the willful breach by
the Director of the Director’s duties or responsibilities as a director; or (v)
fraud, embezzlement, theft or dishonesty by the Director against the Company or
any Subsidiary, or willful violation by the Director of a policy or procedure of
the Company, resulting in any case in material harm to the Company.
 
3.            Exercise of Stock Options.
 
(a)           Notice of Exercise. Vested Stock Options shall be exercised by the
Director or by a Permitted Assignee thereof (or by the Director’s executors,
administrators, guardian or legal representative) as to all or part of the
Shares covered thereby, by giving notice of exercise to the Company or its
designated agent, specifying the number of Shares to be purchased. The notice of
exercise shall be in such form, made in such manner, and in compliance with such
other requirements consistent with the provisions of the Plan as the Committee
may prescribe from time to time.
3

--------------------------------------------------------------------------------


                   (b)           Payment for Shares. Full payment of the Option
Price shall be made at the time of exercise and shall be made (i) in cash or
cash equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value),
(iii) with the consent of the Committee, by delivery of other consideration
(including, where permitted by law and the Committee, other Awards) having a
Fair Market Value on the exercise date equal to the total purchase price, (iv)
with the consent of the Committee, by withholding Shares otherwise issuable in
connection with the exercise of the Option, (v) through any other method
specified in an Award Agreement, or (vi) any combination of any of the
foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date of such issuance.
 
4.            Withholding. The Company shall have the right to make all payments
or distributions pursuant to the Plan to a Director (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Directors to satisfy such obligation for the payment of such taxes by tendering
previously acquired Shares (either actually or by attestation, valued at their
then Fair Market Value), or by directing the Company to retain Shares (up to the
Director’s minimum required tax withholding rate or such other rate that will
not trigger a negative accounting impact) otherwise deliverable in connection
with the Award.
 
5.            Cancellation of Award. In the event that the members of the
Company’s Board of Directors who are considered “independent” for purposes of
the listing standards of the NASDAQ Stock Market determine in their sole
discretion that the Director, without the consent of the Company, while serving
as a director of the Company or after termination of such service, establishes a
relationship with a competitor of the Company or any Subsidiary or engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary, then (A) the Stock Options shall be forfeited effective as of
the date on which the Director first engaged in such fraud or misconduct, and
(B) the Director shall within 10 days after written notice from the Company
return to the Company any Shares and dividends paid by the Company to the
Director with respect to the Stock Options and, if the Director has previously
sold all or a portion of the Shares paid to the Director by the Company, the
Director shall pay the proceeds of such sale to the Company.
4

--------------------------------------------------------------------------------


6.            Federal Income Tax Considerations. Subject to changes in federal
tax laws, rules and regulations, the expected U.S. federal income tax
considerations relating to an Award of Stock Options are as follows:
 
(a)           Incentive Stock Options. If the Stock Options have been designated
on page 1 of the Award Agreement as Incentive Stock Options, then no taxable
income is realized by the Director upon exercise of an Incentive Stock Option
granted under the Plan, and if no disposition of those Shares is made by the
Director within two years after the Grant Date or within one year after the
transfer of those Shares to the Director, then (a) upon the sale of the Shares,
any amount realized in excess of the Option Price will be taxed as a long-term
capital gain and any loss sustained will be taxed as a long-term capital loss,
and (b) no deduction will be allowed to the Company for federal income tax
purposes. Upon exercise of an Incentive Stock Option, the Director may be
subject to alternative minimum tax on certain items of tax preference. If the
Shares acquired upon the exercise of an Incentive Stock Option are disposed of
prior to the expiration of the two-years-from-grant/one-year-from-transfer
holding period, generally (a) the Director will realize ordinary income in the
year of disposition in an amount equal to the excess (if any) of the Fair Market
Value of the Shares at exercise (or, if less, the amount realized upon
disposition of the Shares) over the exercise price, and (b) the Company will be
entitled to deduct such amount. Any additional gain or loss realized will be
taxed as short-term or long-term capital gain or loss, as the case may be, and
may not be deducted by the Company. If an Incentive Stock Option is exercised at
a time when it no longer qualifies as an Incentive Stock Option, the option will
be treated as a Non-Qualified Stock Option. In addition, if the aggregate fair
market value of Shares (determined at the Grant Date) subject to Stock Options
designated as Incentive Stock Options held by the Director that first become
exercisable during any calendar year exceeds $100,000, then the portion of such
Incentive Stock Options equal to such excess shall be treated as Non-Qualified
Stock Options.
 
(b)           Non-Qualified Stock Options. If the Stock Options have been
designated on page 1 of the Award Agreement as Non-Qualified Stock Options, then
no income is recognized by the Director upon the grant of a Non-Qualified Stock
Option. Upon exercise, the Director will realize ordinary income in an amount
equal to the excess of the Fair Market Value of a Share on the date of exercise
over the Option Price multiplied by the number of Shares received pursuant to
the exercise of such Stock Options. A subsequent sale or exchange of such Shares
will result in gain or loss measured by the difference between (a) the exercise
price, increased by any compensation reported upon the Director’s exercise of
the Stock Options and (b) the amount realized on such sale or exchange. Any gain
or loss will be capital in nature if the Shares were held as a capital asset and
will be long-term if such Shares were held for more than one year. The Company
is entitled to a deduction for compensation paid to the Director at the same
time and in the same amount as the Director realizes compensation upon exercise
of the Stock Options.
 
7.            Nontransferability. Except as otherwise permitted under the Plan,
no Stock Options shall be assignable or transferable by the Director or by the
Company (other than to successors of the Company) and no amounts payable under
this Agreement, or any rights therein, shall be subject in any manner to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, levy,
lien, attachment, garnishment, debt or other charge or disposition of any kind.
 
8.            No Rights of a Stockholder. The Director shall not have any of the
rights of a stockholder with respect to the Shares subject to the Stock Options
until such Shares have been issued.
 
  9.            Notices. All notices required or permitted under this Agreement
shall be in writing and shall be delivered personally or by mailing by
registered or certified mail, postage prepaid, to the other party. Notice by
mail shall be deemed delivered at the time and on the date the same is
postmarked.
5

--------------------------------------------------------------------------------


 

 
Notices to the Company should be addressed to:
     
Escalade Incorporated
 
817 Maxwell Avenue
 
Evansville, Indiana 47711
 
Attention: Chief Financial Officer

 
  Notices to the Director should be addressed to the Director at the Director’s
address as it appears on the Company’s records. The Company or the Director may
by writing to the other party, designate a different address for notices.
Notices may be transmitted and received via fax, e-mail or such other electronic
transmission mechanism as may be available to the parties pursuant to which
receipt can be confirmed. Such notices shall be deemed delivered when received.
 
10.            Headings. The headings in these Terms and Conditions are for
reference purposes only and shall not affect the meaning or interpretation of
these Terms and Conditions or the applicable Award Agreement.
 
11.            Successors and Assigns. These Terms and Conditions and the
applicable Award Agreement shall inure to the benefit of and be binding upon the
heirs, legatees, distributees, executors and administrators of the Director and
the successors and assigns of the Company.
 
12.            Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Indiana, other than its
conflict of laws principles.
 
13.             Agreement Not a Contract. Neither the Award Agreement (and the
grant of Stock Options) nor these Terms and Conditions constitutes an employment
or service contract, and nothing herein or in the Award Agreement shall be
deemed to create in any way whatsoever any obligation on Director’s part to
continue as a director, or of the Company or a Subsidiary to continue Director’s
service as a director.
 
14.            Entire Agreement; Modification. The Award Agreement, these Terms
and Conditions and the provisions of the Plan constitute the entire agreement
between the parties with respect to the subject matter hereof, and may not be
modified except as provided in the Plan or in a written document executed by
both parties.
 
15.            Compliance with Section 409A of the Code.
 
      (a)            Automatic Delay of Payment. Notwithstanding anything to the
contrary contained in these Terms and Conditions, the applicable Award Agreement
and/or the Plan, if the Company determines that as of the date of payment the
Director is a “specified employee” (as such term is defined under Section 409A
of the Code), any Shares (or shares of the common stock of the successor company
in the event of a Change in Control) payable by reason of the Director’s
termination of employment with the Company and its Subsidiaries for any reason
other than death or Disability will not be paid until the date that is 6 months
following the date of termination of employment (or such earlier time permitted
under Section 409A of the Code without the imposition of any accelerated or
additional taxes under Section 409A of the Code).
 
      (b)           General. The Award represented by the applicable Award
Agreement to which these Terms and Conditions are attached is intended to comply
and shall be administered in a manner that is intended to comply with section
409A of the Code and shall be construed and interpreted in accordance with such
intent. Payment of the Award shall be made in a manner that will comply with
section 409A of the Code, including regulations or other guidance issued with
respect thereto, as determined by the Committee. Any provision of the Award that
would cause the payment or settlement thereof to fail to satisfy section 409A of
the Code shall be amended to comply with section 409A of the Code on a timely
basis, which may be made on a retroactive basis, in accordance with regulations
and other guidance issued under section 409A of the Code.
6

--------------------------------------------------------------------------------


16.           Severability. If any provision of these Terms and Conditions, the
applicable Award Agreement and/or the Plan shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of the Award or part thereof, each of which shall remain in full force
and effect.
 
17.            Conflict with Laws. If the issuance or transfer of the Shares
covered by the Stock Options may in the opinion of the Company conflict or be
inconsistent with any applicable federal or state securities laws or regulation,
the Company reserves the right to refuse to issue or transfer such Shares until
such conflicts or inconsistencies are resolved to the satisfaction of the
Company. In the event that the Company’s shares of common stock are no longer
registered under the Securities Exchange Act of 1934, as amended, and the
Company determines that it would be impractical to register the Shares issuable
upon exercise of the Stock Options and/or to satisfy the terms of potentially
applicable exemptions from registration under federal or state securities laws,
the Committee may in its sole discretion issue a Substitute Award (including but
not limited to cash) having value reasonably believed by the Committee to be
approximately equal in value to such Stock Options, and such issuance of a
Substitute Award shall result in the replacement and cancellation of the Stock
Options. The Director hereby agrees to accept such Substitute Award in exchange
for the Stock Options.
 
18.            Defined Terms. Unless the context requires otherwise, terms used
in these Terms and Conditions and/or in the Award Agreement shall have the same
meaning as in the Plan.
7

--------------------------------------------------------------------------------

